Exhibit 10.1

 

PROMISSORY NOTE

 

$40,000 January 16, 2015

$360,000 January 22, 2015

 

FOR VALUE RECEIVED, the undersigned, PCS Edventures!.Com, Inc., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of TODD R. HACKETT, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of Four Hundred
Thousand Dollars ($400,000), together with interest on the unpaid principal
amount of this Promissory Note (“Note”) at the rate of ten percent (10%) per
annum in the manner and upon the terms and conditions set forth below.

 

As part of this Promissory Note, the Borrower has issued warrants (“Original
Warrants”) to acquire up to 2,000,000 shares of Company’s common stock for $0.04
per share exercisable at any time within 36 months after the date of issuance of
the Original Warrants.

 

The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before June 30, 2015. All
cash payments on this Note shall be made in lawful currency of the United States
at the address of the Lender, or at such other place as the holder of this Note
may designate in writing.

 

In connection with the loan from Lender and the issuance of this Note by the
Borrower, the Lender represents and warrants to the matters listed on Attachment
A.

 

This Note is secured by the T4EDU Toolkits Contract 0006/0017 Work Order No. 5,
6, 7, 8, less zakat and holdback, with PCS Edventures!.Com for the sum of
$491,928 as collateral.

 

Beginning on March 10, 2015, the Company shall make a payment for all accrued
interest from January 16, 2015 to February 28, 2015 on this Note, in the amount
of $3,957.81, which payment in full of accrued interest is acknowledged. In
addition, the company agrees to make monthly interest payments within 10 days of
each calendar month end. The last payment due and payable by the last day of
June 30, 2015, shall be made in such amount to pay all remaining principal of
the Note and accrued interest in full.

 

Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the

 

 

Borrower to collect the unpaid principal and any interest due. Presentment for
payment, notice of dishonor, protest and notice of protest are waived by the
Borrower and any and all others who may at any time become liable or obligated
for the payment of all or any part of this Note, the principal or interest due.

 

This Note may be amended only by a written instrument executed by Lender and
Borrower.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho. Any legal action to enforce any
obligation of the parties to this Note shall be brought only in the District
Court of the Fourth Judicial District of the State of Idaho, in and for the
County of Ada.

 

In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages, and expenses, including reasonable attorney’s
and paralegal’s fees, incurred by the prevailing party.

 

Dated the day and year first above written.

 

 

PCS Edventures!.Com, Inc.

 

 

/s/ Robert O. Grover                               

Robert O. Grover, CEO

PCS Edventures, Inc.

345 Bobwhite Ct. Ste. 200

Boise, ID 83706

(Borrower)

 

 

/s/ Todd Hackett                                     

Todd Hackett

1923 Wildwood Lane

Muscatine, Iowa, 52761

(Lender)

 

 

 

 

 

 

Attachment A

 

Todd R. Hackett (“Hackett”) hereby represents and warrants to PCS
Edventures!.com, Inc. (the “Company”), in connection with the warrants issued in
conjunction with the Note (“Note”) to which this is attached, as follows:

 

(a) HACKETT HAS, EITHER ALONE OR WITH THE ASSISTANCE OF A REPRESENTATIVE(S),
SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF
EVALUATING THE MERITS AND RISKS OF A LOAN AND/OR AN INVESTMENT IN THE COMPANY
AND TO MAKE AN INFORMED DECISION WITH RESPECT TO THE LOAN AND/OR INVESTMENT THAT
IS THE SUBJECT MATTER OF THE NOTE.

 

In addition, Hackett is an “accredited investor” as defined in Regulation D
under the Securities Act of 1933, as amended, under one or more of the following
qualifications for status as an accredited investor:

 

(i) Hackett is a natural person who had an income in excess of $200,000 in each
of the two most recent years (or joint income with his or her spouse in excess
of $300,000 in each of those years) and has a reasonable expectation of reaching
the same income level in the current year.

 

(ii) Hackett is a natural person who has a net worth (or joint net worth with
his or her spouse) in excess of $1,000,000 excluding the value of his primary
residence.

 

(iii) Hackett is a director, executive officer, or manager of the Company.

 

(b) Hackett recognizes that a loan and/or investment in the Company involves
significant risks.

 

(c) Hackett has been furnished all materials relating to the Company, its
business and financial condition, and any other matters relating to the Company
and the industries in which it operates, which Hackett has requested. Hackett
has been afforded the opportunity to ask questions and receive answers
concerning the Company and to obtain any additional information which the
Company or its management possesses or can acquire without unreasonable effort
or expense, which is necessary to verify the accuracy of the information
provided by the Company. Hackett represents that, in making his decision to lend
and/or invest in the Company, Hackett has relied solely on the information
provided in writing by the Company (and not information provided in any other
form), and Hackett has not relied





on representations, warranties, opinions, projections, financial or other
information or analysis, if any, supplied to it by any person, in any form and
at any time, including, without limitation, any summaries, presentations, or
other materials, other than information set forth in the public filings of the
Company with the Securities & Exchange Commission or other information provided
directly to Hackett by the Company’s Chief Executive Officer over the course of
the sixty days preceding the note and/or investment in the Company and
identified in writing as relating to Hackett’s evaluation of the note and/or
investment (such publicly filed information and written materials from the
Company’s Chief Executive Officer being defined in this Agreement as
information”).

 

(d) The Company has answered all inquiries that Hackett has made of it
concerning the Company, its business and financial condition, or any other
matter relating to the operation of the Company and the note and/or investment
described herein. No oral or written statement or inducement which is contrary
to the information set forth in the Hackett Information has been made by or on
behalf of the Company to Hackett.

 

(e) Hackett is not relying on the Company or its employees, officers, directors,
members, managers, agents, or representatives with respect to the legal, tax,
economic, and related considerations of the note and/or investment in the
Company; and Hackett has relied on the advice of, or has consulted with, only
Hackett's own advisors.

 

(f) Hackett (i) has adequate means of providing for Hackett's current needs and
possible personal contingencies, (ii) has no need for liquidity in Hackett's
investment in the note and/or investment in the Company, (iii) is able to bear
the economic risks of Hackett's loan and/or investment in the Company, and (iv)
at the present time, can afford a complete loss of Hackett's note and/or
investment in the Company.

 

(g) Hackett is making the note and/or investment in the Company for its own
account, and not for distribution, assignment, or resale to others in whole or
in part; and no other person has any direct or indirect beneficial interest in
such note and/or investment. Hackett has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the note and/or
investment in the Company; and Hackett has no plans to enter into any such
agreement or arrangement.

 

(h) Hackett understands that (i) there is and will be no market for the note
and/or investment in the Company, (ii) the note and/or investment in the Company
have not been and will not be registered under the Securities Act of 1933, as
amended (the "Securities Act"), and Hackett must hold the note and/or investment
in the Company indefinitely unless the note and/or investment in the Company are
subsequently registered under the Securities Act or an exemption from such
registration is available, (iii) the Company is under no obligation to register
the note and/or investment in the Company on Hackett's behalf or to assist
Hackett in complying with





any exemption from registration, and (iv) the note and/or investment in the
Company may not be sold pursuant to Rule 144 promulgated by the Securities and
Exchange Commission pursuant to the Securities Act, unless all of the conditions
of that Rule are met.

 

(i)Hackett understands that no Federal or State agency has passed upon the note
and/or investment in the Company, or made any finding or determination as to the
fairness of the investment or any recommendation or endorsement of the note
and/or investment in the Company.

 



